Matter of Howard v Howard (2018 NY Slip Op 06409)





Matter of Howard v Howard


2018 NY Slip Op 06409


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1036 CAF 16-02139

[*1]IN THE MATTER OF THOMAS E. HOWARD, JR., PETITIONER-RESPONDENT,
vAMANDA L. HOWARD, RESPONDENT-APPELLANT. 


PAUL A. NORTON, CLINTON, FOR RESPONDENT-APPELLANT. 
DIANE MARTIN-GRANDE, ROME, FOR PETITIONER-RESPONDENT.
JOHN G. KOSLOSKY, UTICA, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Oneida County (Julia Brouillette, J.), entered October 17, 2016 in a proceeding pursuant to Family Court Act article 6. The order, among other things, placed conditions on respondent's parenting time with one of the subject children. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court